Citation Nr: 0018187	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the May 1997 rating decision that denied 
service connection for CAD, the regional office (RO) also 
denied an increased evaluation for the veteran's service-
connected hypertension.  Since the record does not reflect 
that the veteran filed a notice of disagreement with this 
aspect of the May 1997 rating decision, the Board finds that 
this issue is not a subject for current appellate review.


FINDING OF FACT

CAD was not shown in service or related to a service-
connected disorder; CAD is not currently shown.


CONCLUSION OF LAW

The claim for service connection for CAD, claimed as 
secondary to service-connected hypertension, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Enlistment physical examination in October 1969 revealed no 
history of treatment or complaints with respect to a heart 
disorder, and blood pressure at this time was 120/84.  
Thereafter, blood pressure readings taken on various 
occasions included 120/78 in September 1971, 120/60 and 
130/90 in December 1971, 118/80 in February 1973, and 128/78 
in March 1973, at which time the veteran was admitted for 
surgery to correct a fractured jaw.  During this admission, 
the veteran was noted to have a postoperative blood pressure 
of 170/100, and thereafter, his blood pressures remained in 
the range of 150 to 160 over 95 to 105.  The veteran denied a 
history of hypertension or chest pain.  Family history was 
noted to be significant in that the veteran's mother was 
hypertensive and his paternal grandmother died with heart 
disease and hypertension.  Additional blood pressure readings 
were 158/102, sitting, and 160/105, supine.  Examination of 
the heart revealed no audible murmurs, gallops, rubs, or 
extra sounds, and the impression was hypertension of 
undetermined etiology, rule out mild increased intracranial 
pressure secondary to recent head trauma, rule out renal 
etiology, rule out pheochromocytoma.  A service hospital 
record from April 1973 reflects that because of elevated 
blood pressure readings during the veteran's recent 
admission, he was believed to be hypertensive.  After a full 
evaluation, it was noted that the veteran was probably 
normotensive. 

Service medical records from January 1974 reflect that blood 
pressure was at 120/80 and there were no murmurs.  Additional 
blood pressure readings from 1974 include 140/88 in March 
1974, 120/80 in April 1974, 140/80 in May 1974, and 124/80 
and 142/72 in September 1974.  In April 1975 blood pressure 
was at 120/75, and in April 1976, it was 158/98.  In October 
1976, blood pressure was at 138/86, and in November 1976, it 
was 132/86.  Blood pressure in July 1978 was noted to be 
136/76, and in April 1979, it was 136/94.  In April 1979, the 
veteran complained of chest pain and the assessment included 
chest wall strain.

In June 1980, blood pressure was at 152/98, and in July 1980, 
the veteran reported for an evaluation related to additional 
elevated blood pressure levels obtained earlier in the month, 
which included readings of 144/84, 150/94, 140/100, 130/70, 
140/80, 126/84, 118/76, and 138/84.  At this time, blood 
pressure was at 138/94, and it was noted that the veteran's 
mother had elevated blood pressure and that his grandmother 
had a history of myocardial infarction.  Blood pressure on 
the right arm was 140/100 and on the left, 144/102.  The 
assessment was elevated blood pressure and the veteran was 
started on antihypertensives.  At the end of the month, it 
was noted that blood pressure was 126/76, and that an 
electrocardiogram (EKG) was interpreted to reveal variants 
that were believed to be within normal limits for a black 
male.  The assessment was elevated blood pressure.  

An August 1980 EKG was interpreted to reveal changes which 
were considered to be either suggestive of acute infarction 
or a normal variant.

In March 1981, blood pressure was noted to be 130/80, and the 
veteran reported that he had just returned after being 
stationed in Turkey where he was found to be hypertensive and 
placed on medication.  It was further noted that he had had 
an abnormal EKG with first degree atrioventricular (AV) block 
and right axis deviation, but that his blood pressure was 
currently normal.  EKG in March 1981 was interpreted to 
reveal sinus tachycardia (ST) segment elevation from V1 to 
V4, poor right wave progression from V1 to V4, and borderline 
"PR."  In May 1981, the veteran's blood pressure was found 
to have remained normal at 120/70.  Blood pressure readings 
taken in early October 1981 were noted to average 140/84 on 
the right, and 138/84 on the left.  Approximately a week 
later, blood pressure was noted to have remained down at 
128/76.  In November 1981, blood pressure was at 116/80, and 
in December 1981, it was 120/70.

In April 1982, the veteran was noted to have blood pressure 
of 130/86, and it was indicated that he had a history of 
elevated blood pressure in the past.  In May 1982, blood 
pressure was at 134/86.  In November 1982, it was 110/70, and 
in December 1982, it was 130/82.  Periodic physical 
examination in December 1982 revealed blood pressure of 
112/84, and evaluation of the heart indicated negative 
findings.

In March 1983, blood pressure was 112/78, and evaluation of 
the heart revealed regular rate and rhythm.  In May 1983, 
blood pressure was at 130/86, and in July 1983, it was 
136/78.  In November 1983, it was 130/94, in February 1984, 
it was 124/84, in April 1984, it was 120/90, in June 1984, it 
was 120/80, in September 1984, it was 118/80, in December 
1984, it was 152/90, in April 1985, it was 118/86 and 130/80, 
in July 1985, it was 110/70 and 130/80, and in September 
1985, it was 150/88.  

In April 1986, blood pressure was at 136/68, and in May 1986, 
it was 130/80.  In May 1986, an EKG was interpreted to reveal 
changes which were again found to be a normal variant.  In 
August 1986, blood pressure was 138/90, and in September 
1986, it was indicated that the veteran had a history of high 
blood pressure for which he was not currently taking 
medication.  In November 1986, blood pressure was at 132/84, 
and in March 1987, it was 140/80.  In May 1987, it was 
110/80, in October 1987, it was 120/80, in December 1987, it 
was 130/80, in May 1988, it was 128/92, 122/90, and 150/98, 
in November 1988, it was 126/86, 122/90, and 140/88, in 
January 1989, it was 116/82, in May 1989, it was 116/82, in 
January 1990, it was 138/81 and 121/69, in March 1990, it was 
140/96, in July 1990, it was 144/79, in August 1990, it was 
110/80, in October 1990, it was 151/82, and in November 1990, 
it was 129/79. 

Blood pressure in August 1991 was indicated to be 118/86 and 
118/80, and in November 1991, it was 110/74.  In October 
1992, blood pressure was at 128/78 and 137/80, and in 
November 1992, it was 136/94.  In January 1993, blood 
pressure was 112/68.  In February 1993, it was 130/86 and 
130/90.  At the time of the veteran's retirement examination 
in June 1993, blood pressure was noted to be 130/80.

Retirement examination further revealed that evaluation of 
the heart indicated negative findings.  In addition, an EKG 
was interpreted to be overall within normal limits.  While 
the veteran denied a history of heart trouble, he did 
indicate a history of high or low blood pressure.  He denied 
a history of pain or pressure in the chest.

In July 1993, the veteran filed an application for 
compensation in which his claims included a claim for service 
connection for hypertension.

October 1993 VA hypertension examination revealed the 
veteran's history of elevated blood pressure from 1980 to 
1981, during which he was given a diuretic.  Thereafter, he 
reported that his blood pressure was monitored for a period 
of five years, during which he was not given medication.  At 
this time, the veteran reported occasional headaches and 
dizzy spells with elevated blood pressure, and occasional 
chest pain.  Blood pressure readings were 160/100, sitting, 
150/90, lying, and 170/100, in a standing position.  An EKG 
in 1993 was noted to reveal an irregular heart beat.  
Examination of the heart at this time revealed the point of 
maximal impulse in the midclavicular line in the fifth 
interspace, and rate and rhythm were indicated to be regular 
with no murmurs.  The diagnosis was essential hypertension.

October 1993 VA EKG indicated abnormal findings with right 
axis deviation and inability to rule out anterior infarct.

A July 1994 rating decision granted service connection for 
hypertension and assigned a 10 percent rating, effective from 
August 1993.

VA general medical examination in August 1995 revealed a 
history of the onset of hypertension in 1981 with dizziness.  
The veteran further reported being started on medication at 
that time, and that he had been on medication ever since.  
Examination revealed point of maximal impulse in the fifth 
interspace, midclavicular line.  It was also noted that there 
was regular rate and rhythm, no murmurs, and good pulsations.  
Blood pressure was 150/90, sitting, 145/90, lying, and 
140/95, in a standing position.  The diagnosis was 
hypertension controlled with medications.

August 1995 VA EKG was indicated to be abnormal with findings 
of normal sinus rhythm with first degree AV block, and ST 
elevation warranting consideration of inferior injury or 
acute infarct.

VA cardiovascular examination in February 1997 revealed that 
the veteran reported that he was unaware that he had heart 
disease, but that since June 1993, he had to undergo repeat 
EKG studies due to abnormal findings.  Hypertension was 
reportedly first diagnosed in 1980 with medication prescribed 
for one year thereafter.  Medication was then discontinued 
until September 1993, at which time he began taking Calan 
twice daily.  The veteran denied hospitalizations for heart 
disease or hypertension.  The veteran denied any history of 
angina pectoris or myocardial infarction.  The veteran also 
noted that his brother died of a heart attack at the age of 
47.  

Physical examination revealed the chest to be symmetric 
without enlargement of the cardiac silhouette, regular heart 
rate and rhythm, no murmurs, rubs, or gallops, and no 
evidence of failure or edema.  October 1993 VA EKG was noted 
to indicate a normal sinus rhythm, right axial deviation, and 
inability to rule out anterior infarct, age undetermined.  
Repeated EKG in August 1995 was noted to indicate a normal 
sinus rhythm with first degree VA block, with a "PR" 
interval of 220, ST abnormality, and an abnormal overall EKG.  
The diagnosis was abnormal EKG, with no clinical evidence of 
CAD, hypertension, poorly controlled, and hyperlipidemia.

March 1997 VA EKG was interpreted to reveal findings of 
severe left ventricular hypertrophy and mild systolic 
anterior motion of the anterior mitral valve leaflet without 
evidence of obstructive physiology.  The impression was fair 
technical quality, normal left ventricular size, preserved 
left ventricular function and inferobasal severe hypokinesis, 
regional wall motion abnormalities, mild systolic anterior 
motion without obstructive physiology, and mild findings with 
respect to the mitral and tricuspid valves.  An addendum to 
the examination report dated April 1997 again repeats the 
physician's diagnosis that while there was an abnormal EKG, 
there was no clinical evidence of CAD.


II.  Analysis

The Board has reviewed all the evidence of record and first 
notes that a fundamental element of a well-grounded claim is 
competent evidence of "current disability" (medical 
diagnosis) pursuant to cases such as Rabideau v. Derwinski, 
supra, and Brammer v. Derwinski, supra.  The Board further 
notes that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
It has also been held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, a "disability" for VA compensation benefit 
purposes has not been shown to be present in this case as to 
the claim for service connection for CAD as there has been no 
diagnosis of this disorder.  The Board would also point out 
that while the veteran had had abnormal EKG's both during and 
after service, the findings from these EKG's have not been 
found by any medical provider to be representative of any 
disability of the heart, including CAD.  In fact, the most 
recent VA examiner specifically found no evidence of CAD.  
Accordingly, the Board must find that the claim is not well 
grounded on the basis of no current disability.  

Alternatively, the veteran's claim is also not well grounded 
due to the lack of evidence establishing a nexus between any 
current CAD and service, to a period of one year following 
service, or his service-connected hypertension.  The only 
evidence advanced to support the existence of this element of 
a well-grounded claim is the statements of the veteran and 
his service representative.  See Caluza v. Brown, supra.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  In other words, since the 
veteran and his representative have had no medical training, 
their assertion that the veteran currently has CAD which is 
related to service or service-connected disability, carries 
no weight.  See Espiritu v. Derwinski, supra.  Nor can lay 
evidentiary assertions establish the nexus element on the 
basis of continuity of symptoms because the underlying 
disability at issue (CAD) is not subject to lay observation.  
See Savage v. Brown, supra.  As for the medical evidence of 
record, there is no medical evidence which relates any 
current CAD to service, a period of one year after service, 
or service-connected hypertension.  

The Board also finds that there is no competent medical 
evidence to show that any current heart disability is 
proximately due to or the result of service-connected 
disability pursuant to 38 C.F.R. § 3.310(a), or that it was 
worsened or aggravated by service-connected disability 
pursuant to Allen v. Brown, supra.  Where the determinative 
issue involves medical causation or medical diagnosis, 
competent medical evidence to the effect that a claim is 
plausible is required for the claim to be well grounded.  See 
Grottveit v. Brown, supra.

The Board would like to take this opportunity to point out 
that it has no doubt about the veteran's good faith in 
advancing this claim.  Indeed, with the various reports of 
abnormalities on EKG's, it is very easy to appreciate how the 
veteran came to believe that he has CAD or some other heart 
disorder, and that this is related to service or his service-
connected hypertension.  This is a matter, however, where 
medical evidence of disability and a link of that disability 
to service or service-connected disability is required, and 
intuitive lay conclusions about medical diagnosis or 
causation are not enough to carry the burden set forth in the 
governing law and regulations.  The Board must further 
emphasize that this decision in no way precludes him from 
applying for the reopening of his claim should he 
subsequently develop CAD.  In that event, he should present 
medical evidence establishing the diagnosis of the disability 
and medical authority establishing that the CAD is causally 
related to service or a service connected disability.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for CAD, claimed as secondary to 
hypertension, the appeal must be denied.  No duty to assist 
the appellant in this claim has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well- grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

The claim for service connection for CAD, claimed as 
secondary to service-connected hypertension, is denied as not 
well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

